Title: To Thomas Jefferson from William Tatham, 12 April 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Norfolk 12th. April 1807.
                        
                        Mr. Rodney will have advised You, officially, of all which concerns the law proceedings against Colol. Burr
                            &c.—As to my own part (subsisting with difficulty as I am obliged to do) I wish to be as little conspicuous as
                            possible in a matter which I have not time to analize, much less to follow it up with my usual zeal. Some suspicious
                            circumstances induce me to conjecture that, whatever may be in the bottom of this matter, it is more generally organized
                            than may have been supposed; and that, from the moment it became known that Mr. B. was taken, spies in opposition to our
                            government, or your administration, laid the escort alongside, and hung on their rear. I hinted this matter to Mr. Rodney;
                            for, the night I stopped at Fredricksburgh, I saw two Men (lounging in silence towards others, and whispering together) in
                            Farishs Public room. I overheard myself pointed out, and looking round I recognized one of the parties (if my recollection
                            is right) to be a principal Agent in Governor Blounts affair, whom I knew at Knoxville; of which I took no notice. This
                            was the day Colol. Burr left that house.—The other was a genteel Athletic young Man, apparently from N. York, or some of
                            the Northern Towns.—After I left Mr. Rodney, I dined at Bacon’s Ordinary in New Kent, during the examination at Richmond: here I found that a person, answering to the man described last, had refreshed there the day before; having roden from
                            Richmond to Williamsburg & back in a very short time, in Mr. Gowers opinion, on Mr. Burrs business. Mr. Gower (who keeps
                            the house) suspected the Man, dissembled his sentiments, and drew enough from him to be satisfied he was not mistaken.
                        The Horse answered (precisely) the description of a fine slim silver tailed grey which the Man who (Mr.
                            Rodney would tell you) gave Colol. B. money on the road left George Town on the day before I set out from thence; and
                            who passed me on the road, last year, with Mr. B’s pair of Black Ponies & Gigg, & returned from George Town with the
                            two Greys. These Circumstances may be worth remembering, though nothing in themselves more especially as a similar
                            suspected person [act]ed in a similar suspicious way at the Cross Roads
                            (Spery Court House) about the same time, and one or both of which persons seem clearly to have formed links of
                            Communication with this place, as well as spies on the leading men.
                        I much fear that those persons about this place who are favorable to your administration are none of them of
                            sufficient enterprise & information to cope with the energy cunning & vigilance of the opposite party. are not the
                            features of public danger sufficient to send some clever fellow from the mountains, who, with the clearer head &
                            stronger mind of a purer temperature, may be able to penetrate the secret recesses of this abominable faction in Norfolk?
                            In any event, my impressions are that, you should not be too personally venturesome alone.
                        Yours, sincerely,
                        
                            Wm Tatham
                            
                        
                        
                            P.S.—I find the people in the Country are genera[lly]
                                firm—In the Towns doubtful.
                            
                         Mr. Frank Corbin professes himself to be a thorough Convert to your Administration. Direct to me Post
                                Office Norfolk, if You have occasion. That address will find me in the Country. I find the earth here so suddenly
                                absorbs the rain that I doubt the success of the Canal System; but my Alternate Mode (by land or water indifferently)
                                will do any where. I have pursued the line you suggested, from Washington to Albemarle sound; & will report it to
                                Mr. Gallatin under the late resolution of the Senate—Yrs
                        
                        
                            W. T.
                        
                    